EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Snow, Registration No. 39,037 on 11/15/2021.

 	The claims have been amended as follows:

1-41. (Canceled)

42. (Currently Amended) A system for securely storing and reversibly displaying digital content, the system comprising:
 	a display device comprising a processing controller, a memory, and a display screen configured to display at least one digital content item;
 	a service cloud, comprising a server, a first memory, and a first processor, configured to store and manage the at least one digital content item in a digital library of the first memory, the at least one digital content item configured to be displayed on the display device, the service cloud configured to ingest the at least one digital content item, such that, when the service cloud ingests a digital content item, the service cloud is configured to divide the digital content item into a plurality of particles and divide each of the plurality of particles into a plurality of 
 	a key vault having a cypher key stored therein, the cypher key having instructions for reassembling the plurality of particles and the plurality of encrypted slices back into the digital content item;
 	a communication controller [[to]] that collects the plurality of encrypted slices from the different memory locations in the service cloud upon request from the display device to display the digital content item and sends the plurality of encrypted slices to the display device, wherein the plurality of encrypted slices are gathered and stored on the display device; and
 	a crypto controller having an activation code corresponding to the cypher key stored therein, the activation code being configured to activate the cypher key to allow the cypher key to reassemble the plurality of particles and the plurality of encrypted slices back into
the digital content item; and
 	an application having a user interface, the application configured to run on a computer having a second memory, a second processor, and a user input device, and configured to communicate via the Internet with the service cloud and the display device, wherein the user interface of the application comprises:
 	a virtual representation of the display device; and
 	a virtual representation of the digital library, the virtual representation of the digital library including a virtual representation of the at least one digital content item that is movable between the virtual representation of the display device and the virtual representation of the digital library;

display screen of the display device, and
 	wherein, when the virtual representation of the at least one digital content item is moved away from the virtual representation of the display device on the user interface of the application and back into the virtual representation of the digital library, the application sends instructions to the service cloud causing the service cloud to remove the at least one digital content item from the display device thereby causing the at least one digital content item to be removed from the display screen of the display device.

43. (Currently Amended) The system according to claim 42, wherein the crypto controller s a request from the display device to access the cypher key, and, after the crypto controller authenticates the request from the display device, the crypto controller sends the cypher key and the activation code to the display device, thereby allowing the display device to reassemble the plurality of particles and the plurality of encrypted slices back into the digital content item for display on the display device.

44. (Previously Presented) The system according to claim 43, wherein the display device utilizes the cypher key to request the plurality of particles.



46. (Previously Presented) The system according to claim 45, wherein the encrypted container incorporates an obfuscation algorithm that completely removes all traces of the encrypted container in a case that tampering is detected.

47. (Previously Presented) The system according to claim 42, wherein the cypher key is generated when the digital content item is divided into the plurality of particles.

48. (Previously Presented) The system according to claim 42, wherein, when the cypher key is downloaded to a display device, the cypher key is encoded with a unique identification of the display device to lock the digital content item to the display device.

49. (Previously Presented) The system according to claim 42, wherein the cypher key additionally describes a type of cyphering used to protect each of the plurality of particles.

50. (Previously Presented) The system according to claim 42, wherein each of the plurality of particles includes a unique integrity marker that is used to authenticate and validate the integrity of the particle.

51. (Previously Presented) The system according to claim 42, wherein each of the plurality of particles is divided into a total number of slices, such that each of the plurality particles is 

52. (Previously Presented) The system according to claim 51, wherein the cypher key is deleted from the cypher key vault after the cypher key is sent to the display device, and wherein, after the cypher key is deleted from the cypher key vault, a recovery key, which is configured to reassemble the digital content item in the case that the display device is no longer operational, is generated.

53. (Previously Presented) The system according to claim 52, wherein, when the crypto controller determines that the display device is no longer operational, the cypher key is deactivated, the recovery key is designated as an active cypher key, and a second recovery key is generated.
54. (Previously Presented) The system according to claim 53, wherein, when the crypto controller receives a request from a second display device to access the cypher key, the crypto controller retrieves the recovery key to generate a unique cypher key and sends the unique cypher key and the activation code to the second display device, such that the unique cypher key is encoded with a unique identification of the display device to lock the digital content item to the second display device.

55. (Previously Presented) The system according to claim 54, wherein, after the second display device receives the unique cypher key and the activation code, the second display device 

56. (Previously Presented) The system according to claim 42, wherein the crypto controller stores a second cypher key corresponding to a second digital content item that is divided into a second plurality of particles and a second plurality of encrypted slices, and wherein, when the display device displays the digital content item on the display screen and receives a request to display the second digital content item concurrently with the digital content item on the display screen, the display device sends a request to the crypto controller for the second cypher key.

57. (Previously Presented) The system according to claim 56, wherein, after the crypto controller receives a request to access a second cypher key from the display device, the crypto controller sends the second cypher key to the display device.

58. (Previously Presented) The system according to claim 57, wherein, after the display device receives the second cypher key from the crypto controller, the display device determines whether there is sufficient storage space in the display device to store both the digital content item and the second digital content item based on information encoded in the second cypher key.

59. (Previously Presented) The system according to claim 58, wherein, in a case that there is sufficient storage space in the display device to store both the digital content item and the second digital content item, the crypto controller sends the activation key to the display device thereby allowing the display device to reassemble the second plurality of particles and the second 

60. (Previously Presented) The system according to claim 59, wherein, in a case that there is insufficient storage space in the display device to store both the digital content item and the second digital content item, the display device deletes the digital content item.

61. (Previously Presented) The system according to claim 42, wherein the digital content item is bound to a first customer account, and wherein, when a first owner of the first customer account sells the digital content item to a second owner of a second customer account, the cypher key is de-activated and the display device deletes the digital content item, generates a destruction code from the cypher key, and sends the destruction code to the crypto controller to confirm the deletion of the digital content item.

62. (Currently Amended) A method performed at least in part by a service cloud for securely storing and reversibly displaying digital content, the service cloud comprising a server, a first memory, and a first processor, wherein the service cloud is in communication with a display device comprising a processing controller, a memory, and a display screen configured to display at least one digital content item, the method comprising:
 	ingesting the at least one digital content item;
 	dividing a digital content item of the at least one digital content item into a plurality of particles;

 	generating a cypher key having instructions for reassembling the plurality of particles and the plurality of encrypted slices back into the digital content item, the cypher key being stored in a cypher key vault;
 	storing an activation code corresponding to the cypher key, the activation code being configured to activate the cypher key to allow the cypher key to reassemble the plurality of particles and the plurality of encrypted slices back into the digital content item;
 	receiving a request from the display device to display a digital content item;
 	collecting the plurality of encrypted slices from the different memory locations in the service cloud upon receiving the request from the display device;
 	sending the plurality of encrypted slices to the display device, such that the plurality of encrypted slices are gathered and stored on the display device;
 	providing, in a user interface of an application configured to run on a computer with a memory, a processor, and a user input device:
 	 	a virtual representation of the display device; and
 	 	a virtual representation of the digital library, the virtual representation of the digital library including a virtual representation of the at least one digital content item that is movable between the virtual representation of the display device and the virtual representation of the digital library;

 	when the moving of the virtual representation of the at least one digital content item from the virtual representation of the digital library to the virtual representation of the display device is performed, sending instructions to the service cloud causing the service cloud to send the at least one digital content item in the digital library to the display device thereby causing the at least one digital content item to be displayed on the display screen of the display device;
 	moving the virtual representation of the at least one digital content item away from the virtual representation of the display device and back into the digital library upon receiving instructions via the user interface of the application; and
 	when the moving of the virtual representation of the at least one digital content item away from the virtual representation of the display device is performed, sending instructions to the service cloud causing the service cloud to remove the at least one digital content item from the display device thereby causing the at least one digital content item to be removed from the display screen of the display device.

63. (Previously Presented) The method according to claim 62, further comprising:
 	authenticating a request from the display device to access the cypher key; and
 	sending the cypher key and the activation code to the display device after authenticating the request from the display device, thereby allowing the display device to reassemble the 

64. (Previously Presented) The method according to claim 63, wherein the display device utilizes the cypher key to request the plurality of particles.

65. (Previously Presented) The method according to claim 63, wherein each of the plurality of particles is stored in an encrypted container that is locked to the display device.

66. (Previously Presented) The method according to claim 65, wherein the encrypted container incorporates an obfuscation algorithm that completely removes all traces of the encrypted container in a case that tampering is detected.

67. (Previously Presented) The method according to claim 62, wherein the cypher key is generated when the digital content item is divided into the plurality of particles.

68. (Previously Presented) The method according to claim 62, wherein, when the cypher key is downloaded to a display device, the cypher key is encoded with a unique identification of the display device to lock the digital content item to the display device.

69. (Previously Presented) The method according to claim 62, wherein the cypher key additionally describes a type of cyphering used to protect each of the plurality of particles.



71. (Previously Presented) The method according to claim 62, wherein each of the plurality of particles is divided into a total number of slices, such that each of the plurality particles is configured to be recoverable using a predetermined minimum number of slices that is less than the total number of slices.

72. (Previously Presented) The method according to claim 71, further comprising:
 	deleting the cypher key from the cypher key vault after the cypher key is sent to the display device; and
 	generating, after the cypher key is deleted from the cypher key vault, a recovery key, which is configured to reassemble the digital content item in the case that the display device is no longer operational.

73. (Previously Presented) The method according to claim 72, wherein, when the service cloud determines that the display device is no longer operational, the cypher key is deactivated, the recovery key is designated as an active cypher key, and a second recovery key is generated.

74. (Previously Presented) The method according to claim 73, wherein, when the service cloud receives a request from a second display device to access the cypher key, the service cloud retrieves the recovery key to generate a unique cypher key and sends the unique cypher key and 

75. (Previously Presented) The method according to claim 74, wherein, after the second display device receives the unique cypher key and the activation code, the second display device reassembles the plurality of particles and the plurality of encrypted slices back into the digital content item for display on a display screen of the second display device.

76. (Previously Presented) The method according to claim 72, wherein the service cloud stores a second cypher key corresponding to a second digital content item that is divided into a second plurality of particles and a second plurality of encrypted slices, and wherein, when the display device displays the digital content item on the display screen and receives a request to display the second digital content item concurrently with the digital content item on the display screen, the display device sends a request to the crypto controller for the second cypher key.

77. (Previously Presented) The method according to claim 76, further comprising:
 	sending the second cypher key to the display device after receiving a request to access the
second cypher key from the display device.

78. (Previously Presented) The method according to claim 77, wherein, after the display device receives the second cypher key from the service cloud, the display device determines whether 

79. (Previously Presented) The method according to claim 78, wherein, in a case that there is sufficient storage space in the display device to store both the digital content item and the second digital content item, the service cloud sends the activation key to the display device thereby allowing the display device to reassemble the second plurality of particles and the second plurality of encrypted slices back into the second digital content item for concurrent display of the digital content item and the second digital content item on the display device.

80. (Previously Presented) The method according to claim 79, wherein, in a case that there is insufficient storage space in the display device to store both the digital content item and the second digital content item, the display device deletes the digital content item.

81. (Previously Presented) The method according to claim 72, wherein the digital content item is bound to a first customer account, and wherein, when a first owner of the first customer account sells the digital content item to a second owner of a second customer account, the cypher key is de-activated and the display device deletes the digital content item, generates a destruction code from the cypher key, and sends the destruction code to the service cloud to confirm the deletion of the digital content item.

	The following is an examiner's statement of reasons for allowance:

In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 42 and 62 as a whole.  
 	At best the prior arts of record, specifically, Kim (US 2012/0191832) teaches an interface for controlling a system, where a user can drag a media item representation to a display device icon to display the media item on the corresponding display device; the system uses data stored on a cloud/shared server e.g., see Kim Figs. 1, 20 [0019, 0025, 0051-0052].  Leggette (US 8,744,071) teaches storing data by dispersing the data into data slices and encrypting the data; the system also reconstructs the data by retrieving the slices e.g., see Legette Figs. 3, 4, col. 9, lines 37-40 and 64-66; col. 10, lines 36-44.  Elazar (US 2006/0010500) teaches dividing data, encrypting the divided data and storing the data e.g., see Elazar Fig. 4, [0087-0089].   O’Hare (US 2013/0013931) teaches storing shares of data separately and encrypting the data e.g., see O’Hare Abstract.  Ignatchenko US 2013/0232339 teaches an application that extracts encrypted chunks of video/audio data and sends them to a display device e.g., see Ignatchenko [0056].  

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 42 and 62 as a whole.

 	Thus, independent claims 42 and 62 are allowed over the prior art of record.


fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143